 
Exhibit 10.1


EXECUTION COPY


FOURTH AMENDMENT TO CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 20, 2007, is by and among ENTERTAINMENT DISTRIBUTION COMPANY, LLC, a
Delaware limited liability company (the “Borrower”), those Domestic Subsidiaries
of the Borrower identified as a “Guarantor” on the signature pages hereto
(individually a “Guarantor” and collectively the “Guarantors”), the financial
institutions party hereto as lenders (the “Lenders”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, as administrative agent under the Credit Agreement (defined below)
(in such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, Glenayre Electronics, Inc., a Colorado
corporation, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement dated as of May 31, 2005 (as previously amended,
modified or supplemented and as further amended, modified, supplemented,
restated or amended and restated from time to time, the “Credit Agreement”;
capitalized terms used herein shall have the meanings ascribed thereto in the
Credit Agreement as amended hereby); and


WHEREAS, the Borrower and the Lenders have agreed to amend the Credit Agreement
on the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:




ARTICLE I
AMENDMENT TO CREDIT AGREEMENT


1.1            Amendment to Section 1.1.  Section 1.1 of the Credit Agreement is
hereby amended as follows:


(a)    The definition of “Change of Control” is hereby amended by deleting
clause (c) and replacing it with the following:


“(c) the failure of the Parent to own, directly or indirectly, a majority or
more of the then outstanding Voting Stock of the Borrower.”
 
(b)    The definition of Security Documents is hereby deleted in its entirety
and replaced with the following:




--------------------------------------------------------------------------------


 
“Security Documents” shall mean (i) the Security Agreement, (ii) the Pledge
Agreement, (iii) from the Closing Date through the Fourth Amendment Effective
Date, the Parent Pledge Agreement, (iv) on and after the Fourth Amendment
Effective Date, the Intermediate Parent Pledge Agreement, (v) the Foreign
Collateral Documents, (vi) the Mortgage Instruments, (vii) the Cash Collateral
Account Agreement and such other documents executed and/or delivered in
connection with the attachment and perfection of the Administrative Agent’s
security interests and liens arising thereunder, including, without limitation,
UCC financing statements and any collateral documentation (in addition to the
Pledge Agreement) with respect to the pledge of 65% of the Capital Stock of any
first-tier Foreign Subsidiary.
 
(c)    The following definitions are hereby added in appropriate alphabetical
order:
 
(i)    “Fourth Amendment Effective Date” shall mean December 20, 2007.
 
(ii)    “Intermediate Parent” shall mean GEI EDC Holding Company, a Delaware
corporation.

 
(iii)    “Intermediate Parent Pledge Agreement” shall mean the Intermediate
Parent Pledge Agreement dated as of the Fourth Amendment Effective Date executed
by the Intermediate Parent in favor of the Administrative Agent, as amended,
modified, restated or supplemented from time to time.

1.2    Amendment to Section 6.1.  Section 6.1 of the Credit Agreement is hereby
amended by deleting clause (d) in its entirety and replacing it with the
following:
 
(d)    (i) Unsecured intercompany Indebtedness among the Credit Parties, (ii)
unsecured intercompany Indebtedness among Foreign Subsidiaries, (iii)
Indebtedness owed by a Foreign Subsidiary to a Credit Party and (iv) unsecured
Indebtedness owed by the Borrower to (A) Entertainment Distribution Holdings
GmbH in the original principal amount of eight million Euros and (B) EDC UK
Holdings Limited in the original principal amount of two million five hundred
thousand British Pounds; provided that, in the case of the Indebtedness
described in clauses (i) and (iv), any such Indebtedness shall be (x) fully
subordinated to the Credit Party Obligations hereunder on terms reasonably
satisfactory to the Administrative Agent and (y) if such Indebtedness is
evidenced by promissory notes, such promissory notes shall be pledged to the
Administrative Agent as Collateral for the Credit Party Obligations; provided,
further, that in the case of the Indebtedness described in clause (iv), the
Company shall not repay such Indebtedness with the proceeds of any Loan;
 

2

--------------------------------------------------------------------------------



1.3      Amendment to Section 6.10.  Section 6.10 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

6.10            Restricted Payments.


Each of the Credit Parties will not, nor will it permit any Subsidiary to,
directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except:


(a)            to make dividends or other distributions payable to any Credit
Party (directly or indirectly through Subsidiaries);


(b)            to make the regularly scheduled Rebate Payments as set forth in
the Supply Agreements in effect as of the Closing Date;


(c)            to make annual distributions from the Borrower to any member of
the Borrower in accordance with the terms of the Borrower’s operating agreement
for the purpose of paying income taxes of such member equal to the product of
(i) the amount of income allocated to such member by the Borrower for federal
income tax purposes, multiplied by (ii) the rate established by the Borrower’s
board of directors in accordance with the terms of the Borrower’s operating
agreement, not to exceed 45%; and


(d)            provided that no Default or Event of Default has occurred and is
continuing at such time or would be directly or indirectly caused as a result
thereof after giving effect to such payments, the Borrower may make regularly
scheduled payments of principal and interest owing on the Subordinated
Indebtedness in accordance with the subordination provisions of the documents
and instruments evidencing such Subordinated Indebtedness.


 
ARTICLE II
CONDITIONS TO EFFECTIVENESS


 
2.1            Closing Conditions.
 


This Amendment shall become effective as of the date hereof (the “Fourth
Amendment Effective Date”) upon satisfaction of the following conditions (in
form and substance reasonably acceptable to the Administrative Agent):


(a)            Executed Amendment.  The Administrative Agent shall have received
a copy of this Amendment duly executed by each of the Credit Parties, the
Lenders and the Administrative Agent.



3

--------------------------------------------------------------------------------



 
(b)            Intermediate Parent Pledge.  The Administrative Agent shall have
received a copy of the Intermediate Parent Pledge Agreement, duly executed by
the Intermediate Parent.
 
(c)            Other.  The Administrative Agent shall have received such other
documents, agreements or information which it may reasonably request relating to
the Credit Parties and the transactions contemplated by this Amendment and any
other matters relevant hereto or thereto, all in form and substance satisfactory
to the Administrative Agent in its sole good faith discretion.




ARTICLE III
MISCELLANEOUS


3.1           Amended Terms.  All references to the Credit Agreement in each of
the Credit Documents shall hereafter mean the Credit Agreement as amended by
this Amendment.  Except as specifically amended hereby or otherwise agreed, the
Credit Agreement is hereby ratified and confirmed and shall remain in full force
and effect according to its terms.


3.2           Representations and Warranties of Credit Parties.  Each of the
Credit Parties represents and warrants as follows as of the date hereof:


(a)            It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.


(b)            This Amendment has been duly executed and delivered by such
Person and constitutes such Person’s valid and legally binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)            No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)            The representations and warranties set forth in Article III of
the Credit Agreement are true and correct in all material respects as of the
date hereof (except for those which expressly relate to an earlier date).


3.3           Acknowledgment of Guarantors.  The Guarantors acknowledge and
consent to all of the terms and conditions of this Amendment and agree that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge the Guarantors’ obligations under the Credit Documents.


 

4

--------------------------------------------------------------------------------


 
3.4            Credit Document.  This Amendment shall constitute a Credit
Document under the terms of the Credit Agreement.
 
3.5            Entirety.  This Amendment and the other Credit Documents embody
the entire agreement between the parties hereto and supersede all prior
agreements and understandings, oral or written, if any, relating to the subject
matter hereof.


3.6            Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of an executed counterpart to this Amendment by telecopy
shall be effective as an original and shall constitute a representation that an
original will be delivered.


3.7            GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


3.8            Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, services of process and waiver of jury trial
provisions set forth in Sections 9.14 and 9.17 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis.


3.9            Fees.  The Borrower agrees to pay all fees and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including, without limitation, the fees and expenses of Moore
& Van Allen PLLC.


[remainder of page intentionally left blank]



5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the Borrower, the Guarantors, the Lenders, and the
Administrative Agent have caused this Amendment to be duly executed on the date
first above written.
 
 
BORROWER:
ENTERTAINMENT DISTRIBUTION COMPANY,
LLC, a Delaware limited liability company
             
 
By:
/s/ Jordan M. Copland    
Name:
Jordan M. Copland    
Title:
Chief Executive Officer  


GUARANTORS :
ENTERTAINMENT DISTRIBUTION COMPANY
(USA), LLC, a Delaware limited liability company
             
 
By:
/s/ Jordan M. Copland    
Name:
Jordan M. Copland    
Title:
Chief Executive Officer  


                                                      


--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT
AND LENDERS:
WACHOVIA BANK,
NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender
             
 
By:
/s/ Elaine Eaton    
Name:
Elaine Eaton    
Title:
Senior Vice President

 
 

 
ING CAPITAL LLC, as a Lender
             
 
By:
/s/ Andrew Layton    
Name:
Andrew Layton    
Title:
Vice President


 
 
 
 
 



--------------------------------------------------------------------------------